NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ALEXIS A. RIVERA-NUÑEZ a/k/a             )
ALEXIS A. NUÑEZ, DOC #T70839,            )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-3069
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Alexis A. Rivera-Nuñez, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.